Citation Nr: 0909127	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to July 
1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case was subsequently transferred to the RO in 
Portland, Oregon.  In January 2008 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

In September 2007, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links 
the Veteran's current low back disorder to his in-service 
back injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a low 
back disorder was incurred during his period of active duty 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As noted above, in its January 2008 decision, the Board 
reopened the Veteran's previously denied claim for service 
connection for a low back disorder and remanded the claim for 
further development and de novo review.   The Veteran and his 
representative contend that his current low back disorder 
either had its onset in service or is etiologically linked to 
in-service back injuries.  Because the claim for service 
connection on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non- prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Analysis

The Veteran alleges that he developed his current low back 
disorder as the result of an in-service back injury.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Considering all the competent medical evidence of record, and 
giving the Veteran the benefit of the doubt, the Board finds 
that service connection for a low back disorder is warranted.  
Initially, the Veteran's September 1950 pre-induction and 
September 1951 induction medical examination reports show 
that clinical evaluation of his spine either revealed no 
abnormalities or was normal.  His service treatment records 
indicate that he originally complained of back pain in March 
1952.  At that time, he gave a 3-year history of low back 
pain while doing farm work prior to service and reported the 
pain recurred with heavy lifting.  The Veteran again 
complained of low back pain in February 1953 and follow-up X-
ray studies revealed spondylolysis at the lumbosacral 
interval.  The treatment record shows an impression of 
chronic low grade lumbosacral strain.  His July 1953 
separation examination report shows that clinical evaluation 
of the spine was normal.  Subsequent VA and private treatment 
records, beginning in May 1959, and noting treatment as early 
as December 1955, consistently note the Veteran's history of 
a low back injury in service, as well as subsequent injuries 
and show diagnoses including spondylolysis, 
spondylolisthesis, chronic low back pain, and chronic low 
back strain syndrome.  In addition, the Board notes that 
while the September 2008 VA orthopedic examiner stated that 
it would be mere speculation to determine the cause and date 
of onset of the Veteran's spondylolysis, he opined that it 
was at least as likely as not that the Veteran's recurring 
episodes of lumbar strain during his military service 
contributed to his future back pain symptoms.  Under these 
circumstances, the Board cannot conclude, given this 
evidence, that the preponderance of the evidence is against 
the claim.  

Thus, in light of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
in this case regarding the issue of whether the Veteran's 
current low back disorder is a result of his in-service back 
injury.  Accordingly, with resolution of all doubt in the 
Veteran's favor, entitlement to service connection for a low 
back disorder is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


